ACCEPTED
                                                                                                                              01-15-00192-CV
                                                                                                                   FIRST COURT OF APPEALS
                                                                                                                           HOUSTON, TEXAS
                                                                                                                          9/3/2015 1:52:05 PM
                                                                                                                        CHRISTOPHER PRINE
                                                                                                                                       CLERK

                                                  NO.	  01-­‐15-­‐00192-­‐CV	  
                                                                 	  
                                                                 	                            FILED IN
                                                                                       1st COURT OF APPEALS
                                           IN	  THE	  COURT	  OF	  APPEALS	           HOUSTON, TEXAS
                           FOR	  THE	  FIRST	  DISTRICT	  OF	  TEXAS	  AT	  HOUSTON	  
                                                                                       9/3/2015 1:52:05 PM
                                                                 	                    CHRISTOPHER A. PRINE
                                                                                                        Clerk
	  	  
                                               DANIEL	  MANDARINO,	  et	  al.,	  
                         	          	          	        	              	        	        Appellants,	  
                                                                      	  
                                                                     v.	  
                                                                      	  
                                   SHERWOOD	  LANE	  INVESTMENTS,	  LLC,	  
                              	          	          	        	              	        	    Appellee.	  
                                                                      	  
                                                                      	  
           APPELLEE’S	  UNOPPOSED	  FIRST	  MOTION	  FOR	  EXTENSION	  OF	  TIME	  TO	  
                                                FILE	  APPELLEE’S	  BRIEF	  
                                                                      	  
	  
TO	  THE	  HONORABLE	  COURT	  OF	  APPEALS:	  

                Pursuant	   to	   Texas	   Rules	   of	   Appellate	   Procedure	   10.5(b)	   and	   38.6(b),	  

Appellee,	   SHERWOOD	   LANE	   INVESTMENTS,	   LLC	   files	   this	   Unopposed	   First	  

Motion	  for	  Extension	  of	  Time	  to	  File	  Appellee’s	  Brief,	  and	  shows	  the	  following:	  

                1.      On	   August	   6,	   2015,	   Daniel	   Mandarino,	   Carrie	   Mandarino,	   Laura	  

Doyle,	   Robert	   Church,	   Bret	   Beals	   and	   Linda	   Beals	   as	   Trustees	   of	   the	   Beals	  

Family	   Revocable	   Trust,	   Robert	   A.	   Schalbe,	   William	   H.	   Gay,	   Jr.,	   Riccardio	   D.	  

Gay,	   Eric	   Johnstone,	   Rafal	   Zielinski	   and	   Vally	   Mestroni	   (collectively,	  

“Appellants”)	  filed	  Appellants’	  Brief.	  	  
          2.        On	  February	  25,	  2015,	  Appellants	  filed	  their	  Designation	  of	  Clerk’s	  

Record.	  	  See	  Appendix	  1	  -­‐	  Designation	  of	  Clerk’s	  Record.	  

          3.        Appellants’	   Designation	   included	   the	   following	   four	   items:	  	  

1)	  Plaintiff’s	  Reply	  to	  Defendants	  Daniel	  Mandarino,	  Carrie	  Mandarino,	  Laura	  

Doyle,	  Brett	  Beals	  and	  Linda	  Beals	  as	  Trustees	  of	  the	  Beals	  Family	  Revocable	  

Trust,	  Robert	  Church,	  Robert	  Schalbe,	  William	  H.	  Gay,	  Jr.,	  Riccardio	  D.	  Gay,	  Eric	  

Johnstone,	  Rafal	  Zielinski,	  and	  Vally	  Mestroni’s	  Response	  to	  Plaintiff’s	  Motion	  

for	  Summary	  Judgment—filed	  September	  25,	  2014;	  2)	  Exhibit	  F	  to	  Plaintiff’s	  

Reply;	  3)	  Exhibit	  F-­‐A	  to	  Plaintiff’s	  Reply;	  and	  4)	  Plaintiff’s	  Proposed	  Order	  to	  

Plaintiff’s	   Objections	   and	   Motion	   to	   Strike	   Defendants	   Daniel	   Mandarino,	  

Carrie	   Mandarino,	   Laura	   Doyle,	   Brett	   Beals	   and	   Linda	   Beals	   as	   Trustees	   of	   the	  

Beals	   Family	   Revocable	   Trust,	   Robert	   Church,	   Robert	   Schalbe,	   William	   H.	   Gay,	  

Jr.,	   Riccardio	   D.	   Gay,	   Eric	   Johnstone,	   Rafal	   Zielinski,	   and	   Vally	   Mestroni’s	  

Summary	  Judgment	  Evidence—filed	  September	  25,	  2014.	  	  Id.	  at	  page	  3.	  	  

          4.        These	   four	   items	   are	   not	   present	   in	   the	   clerk’s	   record—but	   they	  

are	  pertinent	  to	  and	  necessary	  for	  the	  arguments	  Appellee	  makes	  in	  its	  Brief.	  	  

          5.        On	  September	  2,	  2015,	  Appellee	  filed	  a	  supplemental	  request	  with	  

the	  clerk	  to	  include	  the	  four	  missing	  items.	  	  A	  copy	  of	  the	  letter	  is	  attached	  to	  

this	  motion	  as	  Appendix	  2.	  




	                                                               2	  
                                                      6.                                                     Appellee’s	  Brief	  is	  due	  on	  Tuesday,	  September	  8,	  2015.1	  

                                                      7.                                                     Appellee	   requests	   an	   additional	   30	   days	   to	   file	   its	   Brief,	   extending	  

the	  time	  to	  file	  to	  October	  8,	  2015.	  	  

                                                      8.                                                     No	   prior	   extensions	   have	   been	   granted	   to	   extend	   time	   to	   file	  

Appellee’s	  Brief.	  

                                                      9.                                                     This	   request	   is	   not	   sought	   for	   delay	   but	   so	   that	   justice	   may	   be	  

done.	  

                                                                                                                                                                                                                                   PRAYER	  FOR	  RELIEF	  

                                                      For	   these	   reasons,	   Appellee	   Sherwood	   Lane	   Investments,	   LLC	   asks	   the	  

Court	  to	  grant	  an	  extension	  of	  time	  to	  file	  its	  brief	  until	  October	  8,	  2015.	  	  

                                                                                                                                                                                                                                     Respectfully	  submitted,	  

                                                                                                                                                                                                                                     	  
                                                                                                                                                                                                                                     DANIELS	  &	  GENTLE,	  LLP	  
	  
	                                                    	                                                     	                                                     	                                                     	        By:	  	     /s/	  Douglas	  A.	  Daniels	   	    	   	     	  
	                                                    	                                                     	                                                     	                                                     	        	            Douglas	  A.	  Daniels	  
	                                                    	                                                     	                                                     	                                                     	        	            State	  Bar	  No.	  00793579	  
	                                                    	                                                     	                                                     	                                                     	        	            Jeremy	  A.	  Williams	  
	                                                    	                                                     	                                                     	                                                     	        	            State	  Bar	  No.	  24090467	  	  
	                                                    	                                                     	                                                     	                                                     	        	            douglas.daniels@danielsgentle.com	  
	                                                    	                                                     	                                                     	                                                     	        	            jeremy.williams@danielsgentle.com	  
	                                                    	                                                     	                                                     	                                                     	        	            6363	  Woodway	  Dr.,	  Suite	  980	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1	  30	  days	  after	  August	  6,	  2015	  is	  Saturday,	  September	  5,	  2015—which	  extends	  

Appellee’s	   deadline	   to	   file	   to	   Monday,	   September	   7,	   2015.	   	   See	   TEX.	   R.	   APP.	   P.	  
4.1(a)	   (extending	   the	   period	   to	   file	   on	   the	   next	   day	   that	   is	   not	   a	   Saturday,	  
Sunday,	  or	  legal	  holiday).	  	  Furthermore,	  September	  7,	  2015	  is	  a	  legal	  holiday	  
extending	  Appellee’s	  deadline	  to	  file	  its	  Brief	  to	  Tuesday,	  September	  8,	  2015.	  

	                                                                                                                                                                                                                                                    3	  
	         	      	       	        	          	      Houston,	  Texas	  77057-­‐1759	  
	         	      	       	        	          	      (713)	  979-­‐4279	  Telephone	  
	         	      	       	        	          	      (713)	  979-­‐4270	  Facsimile	  
	  
	         	      	       	        	          	      Attorneys	  for	  Appellee	  
	  
           	  

	  	  
                                             CERTIFICATE	  OF	  SERVICE	  

	       I	  certify	  that	  I	  have	  complied	  with	  Texas	  Rules	  of	  Civil	  Procedure	  21	  and	  
21a	  and	  that	  a	  true	  and	  correct	  copy	  of	  the	  above	  and	  foregoing	  document	  has	  
been	  served	  on	  the	  following	  counsel	  of	  record	  by	  the	  means	  indicated	  below	  
this	  3rd	  day	  of	  September,	  2015.	  	  

	  
                   Teri	  A.	  Walter	  
                   Glen	  Nordt	  
                   Walter	  Law	  Firm,	  P.C.	  
                   1111	  North	  Loop	  West	  115	  
                   Houston,	  Texas	  	  77056	  
                   (713)	  529-­‐2020	  Office	  
                   (713)	  529-­‐2266	  Facsimile	  
                   Attorneys	  for	  Appellants	  
                   twalter@prevaillawyers.com	  
                   gnordt@prevaillawyers.com	  
                   By	  e-­‐service	  and/or	  e-­‐mail	  and/or	  certified	  mail,	  return	  receipt	  
                   requested	  

	         	  

	         	      	       	        	          	   /s/	  Douglas	  A.	  Daniels	   	            	  
	         	      	       	        	          Douglas	  A.	  Daniels	  
	  

	  
	  
	  
	  

	                                                            4	  
                                                                                                        2/25/2015 12:53:11 PM
                                                                                     Chris Daniel - District Clerk Harris County
                                                                                                         Envelope No. 4278320
                                                                                                        By: Phyllis Washington
                                                                                                 Filed: 2/25/201512:53:11 PM



                                       WALTER LAW FIRM, P. C.
                                      1111 North Loop West Suite 1115
                                           Houston, Texas 77008

TERI   A. WALTER                                                                    Phone 713 529-2020
BOARD CERTIFIED- CIVIL TRIAL LAW                                                     Direct 832 8319810
TEXAS BOARD OF LEGAL SPECIALIZATION                                                    Fax 713 529-2266
                                                                                twalter@prevalllawyers.com


                                             February 25, 2015



Chandra Williams
Marcella Henderson
Clerk, 1641h District Court
201 Caroline 12th Floor
Houston, TX 77002

Re:       Cause No. 2014-32347, Sherwood Lane Investments, LLC v. Cal State Investment Limited
          Partnership, Eugene E. Volluci, Daniel Mandarino, Carrie Mandarino, Armando La Fontaine,
          Jennifer La Fontaine, Laura Doyle, Robert Church, Bret Beals and Linda Beals as Trustees
          of the Beals Family Revocable Trust, Robert A. Schalbe, William H. Gay, Jr., Riccardio D. Gay,
          Eric Johnstone, Rafal Zielinski and Vally Mestroni; In the 1641h Judicial District Court; Harris
          County, Texas

Dear Ms. Williams & Ms. Henderson:

Please included the following documents in the clerk's record for the appeal of this matter:

1.        06/05/14          SHERWOOD's Original Petition and Jury Demand

2.         07/07/14         Defendants' Original Answer

3.        07/28/14          SHERWOOD's Motion for Summary Judgment
                            Exhibit A Affidavit of John Gilmore
                            Exhibit B Affidavit of James Hale
                            Exhibit B-1 Assignment of Promissory Note
                            Exhibit B-2 Email from Jim Hale to Laura Doyle August 26, 2009
                            Exhibit C Affidavit of Herbert B. Richardson
                            Exhibit C-1 Wraparound Promissory Note
                            Exhibit D Affidavit of Jeffrey Compton
                            Exhibit E Affidavit of Douglas A. Daniels
                            Proposed Order




                                                Appendix 1
WALTER LAW FIRM, PC
February 25, 2015
Page 2




4.     08/15/14       Defendants' Motion for Continuance of Motion for Summary Judgment
                      Exhibit A- Commercial Contract- Improved Property
                      Proposed Order

5.     08/20/14       SHERWOOD Response to Motion for Continuance of MSJ
                      Proposed Order

6.     08/22/14       Amended Notice of Oral Hearing 9/26/14 @ 10:00 AM

7.     09/10/14       Agreed Motion for Substitution of Counsel (TAW for Defendants
                      Mandarino et. al.)

8.     09/11/14       Order for Substitution of Counsel for (TAW for Defendants Mandarino
                      et. al.)

9.     09/18/14       Defendants' (Mandarino et. al.) Amended Answer

10.    09/19/14       Defendants' (Mandarino et. al.) Objections to Summary Judgment Evidence
                      Proposed Order

11.    09/19/14       Defendants' (Mandarino et. al.) Response to Motion for Summary Judgment
                      Exhibit A     Commercial Contract-Improved Property
                      Exhibit B     Deed of Trust and Security Agreement (securing First Lien
                                    Note) to Morgan Guaranty Trust Company, dated June 27,
                                    2001
                      Exhibit C     Assignment of Deed of Trust and Security Agreement
                                    (securing First Lien Note) to Wells Fargo Bank, dated January
                                    2, 2002
                      Exhibit D     Deed of Trust (Wraparound Financing) dated October 16,
                                    2006
                      Exhibit E     Assignment of Mortgage (securing First Lien Note) to Nueva
                                    Villa Apartment, LLC, dated March 31, 2010
                      Exhibit F     Substitute Trustee's Deed (foreclosing First Lien Note) dated
                                    April12, 2010, {foreclosure of the property on Aprll6, 2010)
                      Exhibit G     Records of the Texas Secretary of State regarding Sherwood
                                    Pines, Ltd




                                         Appendix 1
WALTER LA IV Flllllf, PC
February 25, 2015
Page 3



                           Exhibit H         Records of the Texas Secretary of State, Certificate of
                                             Formation of Plaintiff, SHERWOOD LANE INVESTMENTS, LLC.
                           Exhibit I         Letter dated March 10, 2008 from Sherwood Pines, ltd.
                                             signed by Herbert B. Richardson and John Gilmore,
                                             addressed to James Hale, President of Lee Wallis, Inc.
                           Exhibit J         Commission Agreement for the property located at 4211
                                             Sherwood Lane, Houston, TX
                           Exhibit   K       letter from the selling broker
                           Exhibit   L       Affidavit of Daniel Mandarino
                           Exhibit   M       Affidavit of Carrie Mandarino
                           Exhibit   N       Affidavit of Laura Doyle
                           Exhibit   0       Affidavit of Robert Church
                           Exhibit   P       Affidavit of Brett Beals as Trustee of the Beals Family
                                             Revocable Trust
                           Exhibit Q         Affidavit of linda Beals as Trustee of the Beals Family
                                             Revocable Trust
                           Exhibit R         Affidavit of Robert A. Schalbe
                           ExhibitS          Affidavit of William H. Gay, Jr.
                           Exhibit T         Affidavit of Riccardio D. Gay
                           Exhibit U         Affidavit of Eric Johnstone
                           Exhibit V         Affidavit of Rafal Zielinski
                           Exhibit W         Affidavit of Vally Mestroni
                           Exhibit X         Tlmeline Summary of Summary Judgment Evidence
                           Proposed      Order

12.     09/25/14           SHERWOOD's Objections and Motion to Strike Defendants' Daniel
                           Mandarino, et al. Summary Judgment Evidence
                           Proposed Order

13.     09/25/14           SHERWOOD's Reply to Defendants' (Daniel Mandarino, et al.) Response to
                           SHERWOOD's Motion for Summary Judgment
                           Exhibit F   Affidavit of Jeffrey Compton
                           Exhibit F-A Second Lien Amount Unpaid Calculation

14.     09/30/14           SHERWOOD's       2nd   Amended Notice of Oral Hearing- SF 11/14/14@ 10




                                                   Appendix 1
WALTER LAW FIRM, PC
February 25, 2015
Page 4



15.    10/20/14       Defendants' (Mandarino et. al.) Supplemental Response to SHERWOOD's
                      Motion for    Summary Judgment and Cross Motion for Interlocutory
                      Summary Judgment Regarding Acceleration and/or Maturity ofWraparound
                      Note
                      Exhibit A     Email Jim Hale to Laura Doyle, August 29, 2009
                      Exhibit B     Email Jim Hale to Laura Doyle, November 3, 2009
                      Exhibit c     Plaintiff's Original Petition (Lee Wallis Inc v Laura Doyle,
                                    unfiled)
                      Exhibit D     Affidavit of James Hale
                      Proposed Order
                      Notice of Hearing- SF 11.14.14 @10

16.    10/20/14       Defendants' (Mandarino et. al) Supplemental Response to SHERWOOD's
                      Motion for Summary Judgment and Cross Motion for Summary Judgment
                      Regarding Two Year Statute of Limitations
                      Exhibit A     Deed of Trust securing Original Fixed Rate Note (first lien)
                      Exhibit B     Deed of Trust securing Wraparound Note
                      Exhibit C     Substitute Trustee's Deed
                      Proposed Order
                      Notice of Hearing- SF 11.14.14@ 10

17.    10/21/14       Defendants' (Mandarino et. al.) Second Amended Answer
                      Affidavit of Glen Nordt's

18.    10/22/14       SHERWOOD's Notice of Hearing on Motion to Strike Defendants (Daniel
                      Mandarino, et al.) Summary Judgment Evidence- SF 11.14.14@ 10

19.    10/22/14       Defendants' (Mandarino et. al.) Notice of Hearing on Objections to
                      Summary Judgment Evidence- SF 11.14.14@ 10

20.    11/7/14        SHERWOOD'S Response to Defendants' Cross-Motions for Summary
                      Judgment and Reply to Defendants' Supplemental Responses to Plaintiff's
                      Motion for Summary Judgment.

21.    12/19/14       Final Judgment

22.    01/15/15       Defendants' (Mandarino et. al.) Motion for New Trial, Motion for Specific
                      Rulings on Defendants' objections to Plaintiff's Summary Judgment
                      Evidence, and Objection to the Court's Failure or Refusal to Specifically Rule




                                          Appendix 1
WALTERLAWFIRM,PC
February 25, 2015
Page 5


                      on Defendants' Objections to Plaintiff's Summary Judgment Evidence w/
                      Proposed Order
                      Notice of Hearing SF 1/30/15 @ 11

Please let me know the cost of the record as soon as It has been prepared.

Thank you very much for your assistance.




                                            Terl A. Walter




                                           Appendix 1
                                                                                                    9/2/2015 1:41:45 PM
                                                                              Chris Daniel - District Clerk Harris County
                                                                                                 Envelope No. 6764363
                                                                                                      By: Michelle Wojcik
                                                                                             Filed: 9/2/2015 1:41:45 PM




                DANIELS &GENTLE
                T    R        A   L       LAWYERS


                                                                                      jeremy A. Williams
                                                                              6363 Woodway, Suite 980
                                                                                      Houston, TX 77057
                                                                                   (713) 979-4279 Office
                                                                                     (713) 979-4270 Fax
                                                             ill l' ni.Y.,'!Yilllam a danl lsgcnllc.com

                                  September 2, 2015


Chandra Williams
Marcella Henderson
Clerk, 164th District Court
201 Caroline, 12th Floor
Houston, Texas 77002

       Re:    Cause No. 2014-32347; Sherwood Lane Investments, LLC. v. Cal State
              Investment Limited Partnership, et al.; In the 164th Judicial District
              Court of Harris County, Texas.

              Case No. 01-15-00192-CV, Daniel Mandarino, eta/. v. Sherwood Lane
              Investments, LLC, In the Texas First Court of Appeals, Houston, Texas.

Dear Ms. Williams and Ms. Henderson:

       Please supplement the clerk's record to include the following:

       1. Plaintiff's Reply to Defendants Daniel Mandarino, Carrie Mandarino,
          Laura Doyle, Brett Beals and Linda Beals as Trustees of the Beals Family
          Revocable Trust, Robert Church, Robert Schalbe, William H. Gay, Jr.,
          Riccardio D. Gay, Eric Johnstone, Rafal Zielinski, and Vally Mestroni's
          Response to Plaintiffs Motion for Summary Judgment-filed 09/25/14.
              • Exhibit F
              • Exhibit F-A

       2. ProRosed 0rd ~ to Plaintiff's Objections and Motion to Strike Defendants
          Daniel Mandarino, Carrie Mandarino, Laura Doyle, Brett Beals and Linda
          Beals as Trustees of the Beals Family Revocable Trust, Robert Church,
          Robert Schalbe, William H. Gay, Jr., Riccardio D. Gay, Eric Johnstone, Rafal
          Zielinski, and Vally Mestroni's Summary Judgment Evidence-filed
          09/25/14.




                                      Appendix 2
          [Ki
DANIELS &GENTLE
TRIAL       LAWYERS




September 2, 2015
Page 2
       Thank you for your assistance. Please contact me at (713) 979-4279 if you
have any questions.


                                        Very truly yours,

                                        DANIELS   & GENTLE, LLP




/jw




                                  Appendix 2